OPINION ON REHEARING
BRADFORD, Judge.
In our original opinion in this case, we concluded, inter alia, that the trial court erred in concluding that Appellee JM Woodworking could hold a mechanic’s lien against the property of Appellants. JM failed to issue a pre-lien notice, which we concluded it was required to do if it wished to hold a mechanic’s lien. JM now seeks rehearing, and we grant for the limited purpose of revising our previous disposition of this question. JM contends, and Appellants concede, that a pre-lien notice is required only if work is provided to someone “other than the owner or the owner’s legal representatives!)]” Indiana Code § 32-28-3-1®. Having already concluded that the undisputed designated evidence established that JM entered into a separate agreement with the Feitlers and that the Feitlers are “owners” within the meaning of the mechanic’s lien statute, we now conclude that JM was not required to issue a pre-lien notice in order to hold a mechanic’s lien, and therefore now affirm the trial court on this point. That said, we also deny Appellee J. Laurie’s rehearing *156petition in full and reaffirm our original opinion in all other respects.
ROBB, C.J., and BAKER, J., concur.